DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 11, from which the remaining claims depend, the limitation “the one and another of the group consisting of a male element and a female element” is indefinite because it is not clear if it is referring to the previous instance of “the group consisting of a male element and a female element” found in line 5 earlier in the claim, or a different set of “a male and a female element” (e.g. line 3).  Examiner notes this includes descendent incidences such as that in claim 5.
	Regarding claim 10, the limitation “further comprising a first locking mechanism and a second locking mechanism at each end of the container” (emphasis added) is indefinite because it appears to contain an overlap between the first instance of the first and second locking mechanism.  Examiner suggests amending the claim to state “further comprising an additional first locking mechanism and second locking mechanism at an end of the container opposite the first and second locking mechanism” or other language which clear defines the second instance distinct from the first.  





Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-6, 8, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,520,943 (Nielsen).
Regarding claim 1, Nielsen teaches a storage container comprising: 
a lid (4) having an inwardly-facing projection (32) and one selected from the group consisting of a male element and a female element (the region above 34 is read as a female element); 
a base (2) having an upper lip (8, 10) and a latch (16) with another selected from the group consisting of a male element and a female element (male element 20);  
10a first releasable locking mechanism including a snap-fit coupling between the inwardly-facing projection and the upper lip (6 and 8 snap engage each other); and 
a second releasable locking mechanism including a hinged coupling (14) between the one and another of the group consisting of a male element and a female element (male element 20 engages female element above 34).  
	Regarding claim 2, the second releasable locking mechanism is outside of the first releasable locking mechanism when the first and second releasable locking mechanisms are both in their locked positions (second releasable locking mechanism clearly shown located radially outwardly of the first locking mechanism, in Figure 1).  
	Regarding claim 3, the second releasable locking 20mechanism generally encloses the first releasable locking when the first and second releasable locking mechanisms are both in their locked positions (clearly shown in Figure 1).
	Regarding claim 4, the latch has an upper portion (16) and a lower portion (12), the upper portion and the lower portion defining an angle therebetween (angle clearly defined at hinge 14 in Figure 1).  
Regarding claim 5, the another selected from the group consisting of a male element and a female element is formed on the upper portion 5of the latch (20 clearly located on the upper portion 16 as seen in Figure 1).  
	Regarding claim 6, the latch extends over an end portion (34) of a periphery of the lid when the second releasable locking mechanism is in its locked position (clearly shown in Figure 1).  
	Regarding claim 8, the upper lip of the base includes a fingerhold indentation (the angled nook formed between 10 and 12 in Figure 1 is capable of use in the intended manner). 
25	R Regarding claim 11, Nielsen teaches a storage container comprising:  -17- AGJ 108175080.21169047/US MER 
a lid (4) having an inwardly-facing projection (32) and one selected from the group consisting of a male element and a female element (the region above 34 is read as a female element), the one being located at a periphery 5of the lid (the space above 34 defining the female element is located at the lid periphery in Figure 1); 
a base (2) having an upper lip (8, 10) and a latch (16) with another selected from the group consisting of a male element and a female element (male element 20); 
a first releasable coupling between the inwardly-facing projection and an undercut in the upper lip (6 and 8 snap engage each other); and  
10a second releasable coupling between the one and another of the group consisting of a male element and a female element (male element 20 engages male 34; one of these can be alternatively read as a female element for receiving the other male element in a nook underneath the male element), 
wherein the second releasable coupling is outside of the first releasable coupling when the first and second releasable couplings are both in their locked positions (second releasable locking mechanism clearly shown located radially outwardly of the first locking mechanism, in Figure 1).    
Regarding claim 12, the second releasable locking 20mechanism generally encloses the first releasable locking when the first and second releasable locking mechanisms are both in their locked positions (clearly shown in Figure 1).
Regarding claim 13, the latch has an upper portion (16) and a lower portion (12), the upper portion and the lower portion defining an angle therebetween (angle clearly defined at hinge 14 in Figure 1).  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-7 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,065,885 (Scaroni) in view of US 10,064,507 (Shih) OR US 4,520,943 (Nielsen).
Regarding claim 1, Scaroni (embodiment of Figures 7-10) teaches a storage container comprising: 
a lid (12) and one selected from the group consisting of a male element and a female element (female element 78); 
a base (16);  
a second releasable locking mechanism including a hinged coupling (35) between the one and another of the group consisting of a male element and a female element (male element 82).  
Scaroni teaches all limitations substantially as claimed, but fails to teach:
the lid having an inwardly-facing projection and one selected from the group consisting of a male element and a female element; 
the base having an upper lip and a latch with another selected from the group consisting of a male element and a female element;  
a first releasable locking mechanism including a snap-fit coupling between the inwardly-facing projection and the upper lip.
Either one of Shih and Nielsen teach it is known to secure a lid to a container with an interlocking male-female connection, and then further provide a latching connection, resulting in dual securing mechanisms.  In Shih, Examiner notes Figure 4, wherein container upper lip (455) snap couples with the edge of 415 can be thought of as a projection), and then the lid is further secured by a latch (420, 422, 424) on the base.  In Nielsen, lid inwardly facing projection (32) attaches to container upper lip (8), and then the lid is then further secured by a latch (16, 18) on the base, which male element (20) secures into female element (space above 34).  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the container of Scaroni, providing the lid with an inwardly facing projection to engage with an upper lip on the base in a snap-fit coupling, as taught by either of Shih or Nielsen, motived by the benefit of additional securing of the lid.  Examiner asserts that one having ordinary skill in the art would not find it obvious to apply the exact snap-fit coupling in either reference, per se, but a snap-fit coupling suitable for, for example, rectangular lids for containers of this type, as are well-known in the art.  
Examiner notes combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).  Furthermore, regarding the physical combination, the question is not whether the prior art devices can be physically combined, but whether a person of ordinary skill in the art would have found it obvious to combine different features or elements of known devices in a predictable way. See Orthopedic Equip. Co. v. United States, 702 F.2d 1005, 1013 (Fed. Cir. 1983): "There is a distinction between trying to physically combine the two separate apparatus disclosed in two prior art references on the one hand, and on the other hand trying to learn enough from the disclosures of the two references to render obvious the claims in suit. ...Claims may be obvious in view of a combination of references, even if the features of one reference cannot be substituted physically into the structure of the other reference."  See MPEP 2145(III).
	Regarding claim 2, the second releasable locking mechanism is outside of the first releasable locking mechanism when the first and second releasable locking mechanisms are both in their locked positions (modification of Scaroni in view of either Shih or Nielsen would result in the claimed configuration, noting the location of the rim 30 of the base being radially inside of the latch 35 in the locked configuration of Scaroni Figure 10).  
	Regarding claim 3, the second releasable locking 20mechanism generally encloses the first releasable locking when the first and second releasable locking mechanisms are both in their locked modification of Scaroni in view of either Shih or Nielsen would result in the claimed configuration, noting the location of the rim 30 of the base being radially inside of the latch 35 in the locked configuration of Scaroni Figure 10).
	Regarding claim 4, the latch has an upper portion (Scaroni upper half closer to 82) and a lower portion (Scaroni lower portion closer to 36 e.g. Figure 8), the upper portion and the lower portion defining an angle therebetween (because the latch is curved, and the identified portions are not disposed at the same relative angles, they are inherently separated by at least one angle).  
	Regarding claim 5, the another selected from the group consisting of a male element and a female element is formed on the upper portion 5of the latch (82 is a male element clearly seen in Scaroni Figures 8-10).  
	Regarding claim 6, the latch extends over an end portion (78) of a periphery of the lid when the second releasable locking mechanism is in its locked position (clearly shown in Scaroni Figure 10).  
	Regarding claim 7, the lower portion includes a generally cylindrical member defining a pivot axis about which the latch is configured to move between a locked position and an unlocked position (Scaroni teaches “pivot pins” in col. 3, line 44).  
	Regarding claim 10, further comprising a first locking mechanism and a second locking mechanism at each end of the container (clearly shown in Scaroni Figure 7).
25	R Regarding claim 11, Nielsen teaches a storage container comprising:  -17- AGJ 108175080.21169047/US MER 
a lid (12) and one selected from the group consisting of a male element and a female element (female element 78), the one being located at the periphery of the lid (clearly shown in Figure 8); 
a base (16);  
a second releasable locking mechanism including a hinged coupling (35) between the one and another of the group consisting of a male element and a female element (male element 82).  
Scaroni teaches all limitations substantially as claimed, but fails to teach:
the lid having an inwardly-facing projection and one selected from the group consisting of a male element and a female element; 
the base having an upper lip and a latch with another selected from the group consisting of a male element and a female element;  

wherein the second releasable locking mechanism is outside of the first releasable locking mechanism when the first and second releasable locking mechanisms are both in their locked positions
Either one of Shih and Nielsen teach it is known to secure a lid to a container with an interlocking male-female connection, and then further provide a latching connection, resulting in dual securing mechanisms.  In Shih, Examiner notes Figure 4, wherein container upper lip (455) snap couples with inwardly facing projection (the edge of 415 can be thought of as a projection), and then the lid is further secured by a latch (420, 422, 424) on the base.  In Nielsen, lid inwardly facing projection (32) attaches to container upper lip (8), and then the lid is then further secured by a latch (16, 18) on the base, which male element (20) secures into female element (space above 34).  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the container of Scaroni, providing the lid with an inwardly facing projection to engage with an upper lip on the base in a snap-fit coupling, as taught by either of Shih or Nielsen, motived by the benefit of additional securing of the lid.  Examiner asserts that one having ordinary skill in the art would not find it obvious to apply the exact snap-fit coupling in either reference, per se, but a snap-fit coupling suitable for, for example, rectangular lids for containers of this type, as are well-known in the art.  
Examiner notes combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).  Furthermore, regarding the physical combination, the question is not whether the prior art devices can be physically combined, but whether a person of ordinary skill in the art would have found it obvious to combine different features or elements of known devices in a predictable way. See Orthopedic Equip. Co. v. United States, 702 F.2d 1005, 1013 (Fed. Cir. 1983): "There is a distinction between trying to physically combine the two separate apparatus disclosed in two prior art references on the one hand, and on the other hand trying to learn enough from the disclosures of the two references to render obvious the claims in suit. ...Claims may be obvious in view of a combination of references, even if the features of one reference cannot be substituted physically into the structure of the other reference."  See MPEP 2145(III).
Regarding the final limitation of claim 11, Examiner notes that modification of Scaroni in view of either Shih or Nielsen would result in the claimed configuration, noting the location of the rim (30) of the base being radially inside of the latch (35) in the locked configuration of Scaroni Figure 10.
Regarding claim 12, the second releasable locking 20mechanism generally encloses the first releasable locking when the first and second releasable locking mechanisms are both in their locked positions (modification of Scaroni in view of either Shih or Nielsen would result in the claimed configuration, noting the location of the rim 30 of the base being radially inside of the latch 35 in the locked configuration of Scaroni Figure 10).
Regarding claim 13, the latch has an upper portion (Scaroni upper half closer to 82) and a lower portion (Scaroni lower portion closer to 36 e.g. Figure 8), the upper portion and the lower portion defining an angle therebetween (because the latch is curved, and the identified portions are not disposed at the same relative angles, they are inherently separated by at least one angle).  
	Regarding claim 14, the lower portion includes a generally cylindrical member defining a pivot axis about which the latch is configured to move between a locked position and an unlocked position (Scaroni teaches “pivot pins” in col. 3, line 44).  
	Regarding claim 15, the lid has a concavity (76) formed in an upper surface of the periphery of the lid.  
	Regarding claim 16, the latch extends over an end portion of the periphery of the lid and extends partially over the concavity when the second releasable coupling is in its locked position (clearly shown in Figures 9 and 10).  

8.	Claims 8, 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,065,885 (Scaroni) in view of US 10,064,507 (Shih) OR US 4,520,943 (Nielsen) as applied above to claim 1, and further in view of US 10,450,104 (Han).
	Regarding claim 8, Scaroni as applied above in view of Shih OR Nielsen, teaches all limitations substantially as claimed, but fails to teach the upper lip of the base includes a fingerhold indentation.
	Han teaches an upper lip (18) of the base includes a fingerhold indentation (recess 40 forming handle 42; see col. 4, lines 18-25).
KSR v. Teleflex.  See MPEP 2141(III).
	Regarding claim 9, the fingerhold indentation is configured to remain generally unobstructed by the latch whether the latch is in a locked 20position or an unlocked position (Examiner notes the pivotable connection of the latch is configured such that if obstructing the handle, the latch could be rotated away from obstructing the handle).  
	Regarding claim 17, Scaroni as applied above in view of Shih OR Nielsen, teaches all limitations substantially as claimed, but fails to teach the upper lip of the base includes a fingerhold indentation.
	Han teaches an upper lip (18) of the base includes a fingerhold indentation (recess 40 forming handle 42; see col. 4, lines 18-25).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the container base of Scaroni as applied above in view of Shih OR Nielsen, providing a fingerhold indentation as taught by Han, motivated by the benefit of providing gripping means for a user to hold the container.  Examiner notes combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Regarding claim 18, the fingerhold indentation is configured to remain generally unobstructed by the latch whether the latch is in a locked 20position or an unlocked position (Examiner notes the pivotable connection of the latch is configured such that if obstructing the handle, the latch could be rotated away from obstructing the handle).  


s 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,065,885 (Scaroni) in view of US 10,064,507 (Shih) OR US 4,520,943 (Nielsen) as applied above to claim 1, and further in view of US 5,524,554 (Wilson).
Regarding claim 19, Scaroni as applied above in view of Shih OR Nielsen, teaches all limitations substantially as claimed, but fails to teach the lid has a plurality of grooves configured to enable another base to be stacked on the lid.  
Wilson teaches it is known to provide L-shaped recesses (96, 98, 100, 102) on an upper surface of a pallet (which would correspond to a container lid) for receiving similarly-shaped legs of equipment (shown in Figures 3, 4, 5; see col. 2, lines 39-50 and col. 5, lines 31-47) which would correspond to the bottom of a container stacked on top of the aforementioned container lid. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the container lid of Scaroni as applied above in view of Shih OR Nielsen, providing a plurality of grooves to enable another base to be stacked on the lid, motivated by the benefit of promoting secure stacking.  Combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Regarding claim 20, Regarding claim Reach of the plurality of grooves has an L-shape and each leg of the L-shape is parallel to an edge of the lid (clearly taught by Wilson above with respect to claim 19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547.  The examiner can normally be reached on M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES N SMALLEY/Examiner, Art Unit 3733